          Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 1 of 47




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION



    MWK RECRUITING INC.,

                        Plaintiff                        Civil Action No.: 1:18-cv-00444-RP

                        v.                                  JURY TRIAL DEMANDED

    EVAN P. JOWERS,
    YULIYA VINOKUROVA,
    ALEJANDRO VARGAS, AND
    LEGIS VENTURES (HK)
    COMPANY LIMITED,

                        Defendants


                             SECOND AMENDED COMPLAINT

        Plaintiff MWK Recruiting Inc., now known as Counsel Holdings Inc, (“MWK”) 1 hereby

asserts the following claims against Defendant Evan P. Jowers (“Jowers”), Defendant Yuliya

Vinokurova (“Vinokurova”), Defendant Alejandro Vargas (“Vargas”), and Legis Ventures (HK)

Company Limited (collectively “Defendants”), and on information and belief alleges as follows:

                                         THE PARTIES

1.      MWK is a corporation organized under the law of the state of Texas having its principal

place of business at 824 W 10th Street, Suite 202, Austin, Texas 78703.

2.      Defendant Jowers is an individual with residence in the state of Florida.


1
     On January 1, 2019, Plaintiff, MWK Recruiting Inc., merged into Counsel Holdings Inc. On
February 25, 2019, MWK Recruiting Inc. filed a Notice of Merger, Change of Name, and
Request to Modify the Caption. See Dkt. No. 68. As a result of this merger, MWK Recruiting
Inc. is now known as Counsel Holdings Inc. (“CH-INC”).
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 2 of 47




3.     Defendant Vinokurova is an individual and citizen of the state of Florida.

4.     Defendant Vargas is an individual and citizen of Colombia whose residential address is

Apartment 513, Int. 5, Calle 140, No. 11-63, Bogota, Colombia.

5.     Legis is a private limited company organized under the laws of Hong Kong, having its

registered address at Rooms 05-15 13A/F South Tower, World Finance Ctr Harbour City, 17

Canton Road Tsim Sha Tsui, Kowloon, Hong Kong.

                                JURISDICTION AND VENUE

6.     This action arises under the Federal Defense of Trade Secrets Act, 18 U.S.C. 1836, et

seq.

7.     The amount in controversy exceeds the value of $75,000, and there is complete diversity

among all parties.

8.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1332.

9.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                                   NON-PARTY ENTITIES

10.    MWK Recruiting LLC (“MWK-LLC”) was a Texas limited liability company, which has

converted to MWK.

11.    Kinney Recruiting L.P., (“KR-LP”) was a Texas limited partnership and has ceased

operation.

12.    Recruiting Partners GP, Inc. (“RP-GP”) is a Texas corporation, which is a predecessor of

MWK.

13.     Kinney Recruiting LLC (“KR-LLC”) is a Texas limited liability company, which is

wholly owned by MWK.

14.    Counsel Unlimited LLC (“CU-LLC”) is a Texas limited liability company, which is




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                     PAGE |2
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 3 of 47




wholly owned by MWK.

15.    Kinney Overseas LLC (“KO-LLC”) is a Texas limited liability company, which is wholly

owned by MWK.

16.    Kinney Recruiting Limited (“KRL-HK”) is a private limited company organized under

the laws of Hong Kong, which is wholly owned by KO-LLC.

17.    Kinney Recruiting GmbH (“KR-GmbH”) is a limited liability company organized under

the laws of Germany, which is wholly owned by KO-LLC.

          AGREEMENTS, ASSIGNMENTS, CONVERSIONS, AND MERGERS

18.    Effective May 1, 2006, Jowers and KR-LP entered into an Associate Recruiter

Employment Agreement (the “Jowers Agreement”). A true and correct copy of the Jowers

Agreement is attached hereto as Exhibit 1.

19.    According to Section 15 of the Jowers Agreement (SUCCESSORS AND ASSIGNS):

       15.1 The parties to this Agreement expressly authorize that the restrictive
       covenants contained herein be enforceable by the Company's assignees and/or
       successors.

20.    According to Section 16 of the Jowers Agreement (NOTICES):

       16.1 All notices to be given under this Agreement shall be given in writing by
       registered or certified mail addressed to the Company at 824 W 10th Street, Suite
       202, Austin, TX 78701, and to the Employee addressed as shown below, or by
       band delivery to either party. Either party may designate a different address by
       written notice to the other party. Notices to the Company. which are hand
       delivered, may only be delivered to Robert B. Kinney, Esq., 824 W 10th Street,
       Suite 202, Austin, TX 78701.

21.    According to Section 19 of the Jowers Agreement (SEVERABILITY):

       19.2 The parties to this agreement expressly authorize that the restrictive
       covenants contained herein be enforceable by Kinney Recruiting L.P. assignees
       and/or successors.

22.    The Jowers Agreement does not require notice of assignment of the agreement to be


PLAINTIFF’S SECOND AMENDED COMPLAINT                                                       PAGE |3
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 4 of 47




provided to Jowers.

23.    Effective May 1, 2006, Vinokurova and KR-LP entered into an Associate Recruiter

Employment Agreement (the “Vinokurova Agreement”). A true and correct copy of the

Vinokurova Agreement is attached hereto as Exhibit 2.

24.    According to Section 15 of the Vinokurova Agreement (SUCCESSORS AND

ASSIGNS):

       15.1 The parties to this Agreement expressly authorize that the restrictive
       covenants contained herein be enforceable by the Company's assignees and/or
       successors.

25.    According to Section 16 of the Vinokurova Agreement (NOTICES):

       16.1 All notices to be given under this Agreement shall be given in writing by
       registered or certified mail addressed to the Company at 824 W 10th Street, Suite
       202, Austin, TX 78701, and to the Employee addressed as shown below, or by
       band delivery to either party. Either party may designate a different address by
       written notice to the other party. Notices to the Company. which are hand
       delivered, may only be delivered to Robert B. Kinney, Esq., 824 W 10th Street,
       Suite 202, Austin, TX 78701.

26.    According to Section 19 of the Vinokurova Agreement (SEVERABILITY):

       19.2 The parties to this agreement expressly authorize that the restrictive
       covenants contained herein be enforceable by Kinney Recruiting L.P. assignees
       and/or successors.

27.    The Vinokurova Agreement does not require notice of assignment of the agreement to be

provided to Vinokurova.

28.    On December 31, 2007, KR-LP and RP-GP executed an Assignment of Employment and

Other Agreements by Kinney Recruiting, L.P. to Recruiting Partners GP, Inc. (the “First

Assignment”). A true and correct copy of the First Assignment is attached hereto as Exhibit 3.

The First assignment assigned KR-LP’s rights and obligations under the Jowers Agreement and

the Vinokurova Agreement to RP-GP.


PLAINTIFF’S SECOND AMENDED COMPLAINT                                                       PAGE |4
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 5 of 47




29.    Even though the Jowers Agreement does not require it, Jowers received notice of the

First Assignment, at least by, the issuance of W-2s to his address identifying the employer as RP-

GP. See Exhibit A, Declaration of Evan P. Jowers, Exhibit 1 at pp. 1-5:




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                        PAGE |5
          Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 6 of 47




30.    Even though the Vinokurova Agreement does not require it, Vinokurova received notice

of the First Assignment, at least by, the issuance of W-2s to his address identifying the employer

as RP-GP.

31.    On February 1, 2012, Jowers and RP-GP entered into a Forgivable Loan Agreement and

Promissory Note (the “2012 Forgivable Loan”). A true and correct copy of the Forgivable Loan

is attached hereto as Exhibit 4.

32.    The 2012 Forgivable Loan does not prohibit assignment of the agreement.

33.    The 2012 Forgivable Loan does not require notice of the assignment of the agreement.

34.    On October 25, 2012, RP-GP and KR-LLC executed an Assignment of Employment and

Other Agreements by Kinney Recruiting, Inc. (the “Second Assignment”). A true and correct

copy of the Second Assignment is attached hereto as Exhibit 5. The Second Assignment assigned

RP-GP’s rights and obligations under the Jowers Agreement, the Vinokurova Agreement, and

the 2012 Forgivable Loan to KR-LLC.



PLAINTIFF’S SECOND AMENDED COMPLAINT                                                        PAGE |6
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 7 of 47




35.    Even though the Jowers Agreement does not require it, Jowers received notice of the

Second Assignment, at least by, the issuance of W-2s to his address identifying the employer as

KR-LLC. See Exhibit A-1 at pp. 1-5:




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                     PAGE |7
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 8 of 47




36.    Even though the Vinokurova Agreement does not require it, Vinokurova received notice

of the Second Assignment, at least by, the issuance of W-2s to his address identifying the

employer as KR-LLC.

37.    On November 1, 2012, Jowers and CU-LLC entered into a Loan Agreement and

Promissory Note (the “Revolving Loan Agreement”). A true and correct copy of the Revolving

Loan Agreement is attached hereto as Exhibit 6.

38.    The Revolving Loan Agreement does not prohibit assignment of the agreement.

39.    The Revolving Loan Agreement does not require notice of the assignment of the

agreement.

40.    On January 31, 2017, KR-LLC and MWK-LLC executed an Assignment of Notes,

Security Agreement, and Claims. (the “Third Assignment). A true and correct copy of the Third

Assignment is attached hereto as Exhibit 7. The Third Assignment assigned KR-LLC’s rights

and obligations under the Jowers Agreement, the Vinokurova Agreement, and the 2012



PLAINTIFF’S SECOND AMENDED COMPLAINT                                                   PAGE |8
          Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 9 of 47




Forgivable Loan to MWK-LLC. The Third Assignment also assigned any and all claims KR-

LLC had against the defendants to MWK-LLC.

41.    On January 31, 2017, CU-LLC and MWK-LLC executed an Assignment of Notes,

Security Agreements, and Claims (the “Fourth Assignment”). A true and correct copy of the

Fourth Assignment is attached hereto as Exhibit 8. The Fourth Assignment assigned CU-LLC’s

rights and obligations under the Revolving Loan Agreement to MWK-LLC. The Fourth

Assignment also assigned any and all claims CU-LLC had against the defendants to MWK-LLC.

42.    On March 12, 2018, MWK-LLC filed a Certification of Conversion of a Limited

Liability Company Converting to a Corporation with the Texas Secretary of State (the

“Certificate of Conversion”). A true and correct copy of the Certificate of Conversion is attached

hereto as Exhibit 9. By way of filing the Certificate of Conversion, MWK-LLC converted to

MWK.

43.    On December 31, 2018, MWK and CH-INC filed a Certificate of Merger with the Texas

Secretary of State (the “Certificate of Merger”). A true and correct copy of the Certificate of

Merger is attached as Exhibit 10. By way of filing the Certificate of Merger, MWK merged into

CH-INC.

                                        BACKGROUND

44.    MWK, along with its subsidiaries and predecessor entity KR-LP, (collectively “MWK”),

represent a leading global recruiting firm serving attorneys around the world.

45.    MWK’s legal placement service is marketed worldwide. This segment of the professional

recruiting industry is extremely competitive.

46.    Since its inception, MWK has attained significant success and competitive advantage in

the legal recruiting market, especially in the Hong Kong-based Asian Market, and has been




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                        PAGE |9
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 10 of 47




involved in the placement of well over 1,000 attorneys.

47.    MWK owns or licenses all intellectual property it uses and pays for the development of

such intellectual property.

48.    In the world of legal recruiting for top international law firms, the key drivers for fee-

paying placement activity is knowledge of the most qualified attorneys’ interests, motivation,

desires regarding their employment, as well as the economics behind their practices, so that these

individual interests, motivations and economic profiles can be matched to employer profiles in

any given market.

49.    MWK has and does develop and create confidential compilations of information about

clients and candidates at the top of the legal world is highly valuable, not only in terms of

providing short term placement activity, but also in terms of allowing those who possess it to use

it to cultivate further relationships and develop further proprietary information. This information

constitutes part of MWK’s trade secrets.

50.    All information regarding potential candidates collected by MWK employees, including

Jowers and Vinokurova, when employed as a recruiter are property of MWK and also constitute

MWK’s trade secrets.

51.    MWK has spent well over $1,000,000 investing in the development of the Asian legal

recruiting market, including the development of its trade secrets.

52.    MWK employees while employed as a recruiter with MWK, including Jowers and

Vinokurova, use MWK equipment, including computers, to store MWK’s confidential trade

secret information.

53.    MWK also stores its confidential trade secret information in electronic and hard copy

form in its offices in Austin, Texas.




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                       PAGE |10
           Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 11 of 47




54.       MWK employees, including Jowers and Vinokurova, are only able to access electronic

information by use of assigned accounts and are able to physical access hard copies at the Austin

office.

55.       To protect this confidential information from unauthorized use, MWK secures access to

electronic files by password protection and access to hard copies by locked storage files.

56.       To further protect MWK’s trade secrets, MWK requires employees, including Jowers and

Vinokurova, to maintain the confidentiality of MWK’s trade secrets.

57.       As part of each employee’s employment agreement, including Jowers and Vinokurova,

the employee must agree to the following:

          1.6 “Company’s Proprietary Information” means the Company’s confidential
          information but not limited to client and candidate lists, interim employees,
          personal information supplied by candidates and interim employees, information
          concerning the identity of clients and their personnel, the personnel and
          partnership needs and requirements of clients, terms and conditions under which
          the Company deals with clients, billing rates, profit margins, financial data,
          applications, resumes, candidate and employee data sheets, job orders, search
          assignments, planners, invoices, manuals, computer programs and data, Company
          personnel information, audio and video cassettes, records and any information
          received from a client or candidate under an expectation of confidentiality. The
          terms “customer list” and “candidate list” are not limited to physical writings or
          compilations. “Customer lists” and “candidate lists” include information
          contained in or reproduced from the memory of an employee. The company’s
          Proprietary Information includes all such information developed by its employees,
          whether or not during working hours, that is related to Company’s business. The
          Company’s Proprietary Information may also be trade secrets.

          3.2 The Employee has been provided access to, and has received, the Company’s
          Proprietary Information, and understands that Employee will continue to have
          access to the Company’s Proprietary Information throughout Employee’s
          employment. In consideration of the Company’s provision of Proprietary
          Information, Employee acknowledges and agrees that during Employee’s service
          and thereafter, pursuant to this agreement, Employee will hold in strictest
          confidence and will not disclose, discuss, transmit, use, lecture upon, or publish
          any Proprietary Information, except as such disclosure, discussion, transmission,


PLAINTIFF’S SECOND AMENDED COMPLAINT                                                           PAGE |11
       Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 12 of 47




      use or publication may be required in connection with Employee’s service to the
      Company, or unless Robert Kinney expressly authorizes such in writing.

      7. Non-Disclosure Covenants

      7.1 Upon termination of employee’s employment, the Employee will not retain
      any copies of the Company’s Proprietary Information. When the Employee’s
      service with the Company is completed, Employee will immediately deliver to the
      Company all Proprietary Information, together with all copies thereof, and any
      other material containing or disclosing any Proprietary Information. Employee
      will also immediately deliver all Company Property, including but not limited to
      laptops, pagers, cell phones, corporate credit cards, keys, and/or access cards.
      Employee further agrees that all property situated on the Company’s premises
      and/or owned, leased, or licensed by the Company, including disks and other
      storage media, filing cabinets or other work areas, is subject to inspection by
      personnel of the Company at any time with or without notice.

      7.2 At all times during and after the Employee’s employment, the Employee shall
      not use or disclose to any person the Company’s Proprietary Information, except
      as such disclosure or use may be required in connection with the Employee’s
      employment, or unless the Robert Kinney expressly authorizes such in writing.

      8. Non-Solicitation Covenants

      8.1 For a period of one year following the effective date of termination of the
      Employee’s employment, the Employee shall not, in the course of the
      personnel placement service business, solicit or provide services to any
      candidate or client with whom the Employee had contact with, knowledge of, or
      access to during the twelve months immediately preceding the effective date of
      termination, and shall not assist any entity other than the Company in so doing.
      (emphasis added)

      8.2 For a period of one year following the effective date of termination of the
      Employee’s employment, the Employee shall not solicit or hire away any
      employee of the Company, or any person whose employment of the Company has
      been terminated for less than six months, nor shall Employee induce, solicit, or
      otherwise encourage any supplier, independent contractor, or any other business
      relation of the Company, or in any way interfere with the relationship between
      any such employee, supplier, independent contractor, or other business relation
      and the Company (including, without limitation, making any negative or
      disparaging statements regarding the Company or its respective officers, directors,
      employees, or principles).


PLAINTIFF’S SECOND AMENDED COMPLAINT                                                        PAGE |12
        Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 13 of 47




58.    While employed by MWK, all recruiters, including Jowers and Vinokurova, must agree

to work exclusively for MWK. Jowers and Vinokurova agreed to the following:

       4.4 The Employee shall not engage in any other business activities in competition
       with the Company’s personnel placement service business and shall not engage in
       any activity related to the personnel placement service business other than in
       benefit of the Company.

59.    On multiple occasions, from the inception of their employment with MWK until

termination of their employment, Jowers and Vinokurova traveled to Austin, Texas for the

purpose of training and meetings at MWK headquarters. Each of them maintained regular

contacts with Texas for a period of years related to their employment by MWK.

60.    While in Texas, and during their employment with MWK, Jowers and Vinokurova

obtained trade secrets from MWK.

61.    In particular, while employed with MWK, Jowers obtained MWK confidential trade

secret information concerning the following MWK candidates: James Chang, Longhao Zhang,

Richard Han, Pamela U, Claudia Lau, and Xiao Zhang (the “MWK Candidates.”)

62.    Prior to terminating his employment with MWK, Jowers submitted the MWK Candidates

through Vargas instead of MWK:




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                       PAGE |13
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 14 of 47




63.    Jowers admitted to submitting some of the MWK candidates through Vargas while he

was still employed with MWK and using MWK trade secret information to place other MWK

Candidates through his own company immediately after terminating his employment with

MWK.

64.    As stated by Jowers in an email dated December 26, 2016:

       I was not trying to "steal" the live candidates. They chose to work with me and
       asked me to make sure I would not lose representation of them. I knew that you
       would likely shut me out of representation when I left Kinney, so for these
       handful of candidates they were either submitted through Vargas just before I left
       Kinney or I submitted them through my new company shortly after leaving
       Kinney. These candidates did not want you involved in their search. I always
       planned to share the potential fees with you for any of these live candidates, while
       also making sure I could represent them in their job search going forward,
       according to their wishes.

A true and correct copy of this email is attached as Exhibit 11.

65.    In an email sent on December 29, 2016, Jowers stated:



PLAINTIFF’S SECOND AMENDED COMPLAINT                                                          PAGE |14
          Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 15 of 47




Exhibit D, Declaration of Robert E. Kinney at D:2-2.

66.     Vargas admits to communicating with candidates that are based in the United States

through the operations of Legis. See Exhibit B, Declaration of Alejandro Vargas at ¶ 9.

67.     Jowers is a US citizen and maintains a residence in Florida. Exhibit A at ¶ 5.

68.     Vinokurova is a US citizen. See Exhibit C, Declaration of Yuliya Vinokurova at ¶ 3.

69.     Vinokurova is presently employed by Legis Ventures. Exhibit C at ¶ 2.

70.     The evanjowers.com website is based in the United States, the domain uses the United

States “.com” designation, which identifies the website as a US based commercial website to

candidates. Exhibit D at ¶¶ 8–11, Exhibits D:4, D:5, D: 6. 2

71.     The evanjowers.com domain is registered to Jowers at an address in Louisiana. Exhibit B

at ¶¶ 8, 9, Exhibit D:4.

72.     The evanjowers.com website is completely written in English and solicits candidates

residing in the United States to “Get In Touch” regarding available jobs by sending an email to

“jobs@evanjowers.com”. Exhibit D at ¶ 11, Exhibit D:6.

73.     According to the Legis website, www.evanjowers.com, Vinokurova has a United States

based telephone number to contact Vinokurova, and Vinokurova spends time working in the

Legis New York office.




2
      The Declaration of Robert E. Kinney (Exhibit D) is fully incorporated herein by reference.


PLAINTIFF’S SECOND AMENDED COMPLAINT                                                       PAGE |15
        Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 16 of 47




See “Yuliya Vinokurova – Jowers | Vargas,” available at https://www.evanjowers.com/yuliya-

vinokurova/ (last accessed March 13, 2019).

74.    According to the Legis website, www.evanjowers.com, Jowers has a United States based

telephone number to contact Jowers, Jowers is a “co-founder” of Legis, and “[h]is focus is

moving US associates, counsel and partners to Asia.” (emphasis added).




See “Evan Jowers – Jowers | Vargas,” available at https://www.evanjowers.com/evan-jowers/

(last accessed March 13, 2019).


PLAINTIFF’S SECOND AMENDED COMPLAINT                                                PAGE |16
            Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 17 of 47




75.        Jowers acknowledged that when he made the Counsel Holdings Candidate placements, he

did not have a work visa for Hong Kong–and was thus working as a resident of Florida as a US

citizen:




Exhibit D at ¶ 3, Exhibit D:2-2.

76.        The evanjowers.com website identifies Jason Cunningham as the head of Legis’ Boston

office and identifies a United States based telephone number to contact Mr. Cunningham. The

website also states Mr. Cunningham works out of Legis’ New York and Los Angeles offices:




See “Jason Cunningham – Jowers | Vargas,” available at https://www.evanjowers.com/jason-

cunningham/ (last accessed March 13, 2019).

77.        In particular, one of listed recruiters (Jason Cunningham) for Legis is based exclusively

in the United States.




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                        PAGE |17
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 18 of 47




Exhibit D:6.

78.    The evanjowers.com website describes Mr. Cunningham as the “the New York and

Boston” based lateral move specialist focusing on partner, counsel, and associate moves across

all major U.S. legal markets.” Id. “As Head of North American Recruiting, Jason is the domestic

linchpin for candidates looking to make a lateral move to the Asian markets (or vice-versa). . .”

Id.

79.    The description of the US market as the “domestic” market further supports Legis’ efforts

to focus of the website is to candidates in the United States and not directed to the Asian or other

market. Id.

80.    The evanjowers.com website touts that Mr. Cunningham “is always available to meet

candidates in-person in any major U.S. market. . .” Id. For each of the four listed recruiters on the

attorney’s page, the website lists U.S. educational and prior employment credentials for each,

emphasizing the US focus of the website and its targeting of US based candidates. Id.

81.    On the contact page of the evanjowers.com website, it lists Mr. Cunningham’s email

address and phone number to be used to contact Legis with respect to North America. Exhibit D

at ¶ 11, Exhibit D:6.

82.    The listed phone number for Mr. Cunningham on the evanjowers.com website has a

“508” area-code, which is designated for suburb of Boston, Massachusetts. Displaying a US

based phone number for contacting Mr. Cunningham provides further demonstration of Legis’


PLAINTIFF’S SECOND AMENDED COMPLAINT                                                         PAGE |18
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 19 of 47




focus to and solicitation of US based candidates. Exhibit B at ¶ 12.

83.    In April 2017, Mr. Cunningham sent the following email describing Legis as being a

“domestic [US] and international recruiting firm formed by Evan Jowers”:




Exhibit B-7. In the email, Mr. Cunningham states he will be overseeing the US (domestic)

offices of Legis and will be focusing of U.S.-based associate, counsel, and partner placements.

Id.

84.    The evanjowers.com website touts the close relationship Jowers and Vargas have with

“US big law.”




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                    PAGE |19
        Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 20 of 47




See “Jowers | Vargas – Big Law Asia Recruiting,” available at https://www.evanjowers.com/

(last accessed March 13, 2019).

85.    The evanjowers.com website identifies Joshua Carr as a recruiter for Legis, exclusively

provides a United States contact phone number for Mr. Carr, and states he works within the

United States in New York and Central Florida:




See “Joshua Carr – Jowers | Vargas,” available at https://www.evanjowers.com/joshua-carr/ (last

accessed March 13, 2019).

86.    The evanjowers.com website identifies Jade Sealey as a recruiter for Legis and

exclusively provides a United States based mobile telephone number to contact Ms. Sealey:




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                    PAGE |20
          Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 21 of 47




See “Jade Sealey – Jowers | Vargas,” available at https://www.evanjowers.com/jade-sealey/ (last

accessed March 13, 2019).

87.    The evanjowers.com website identifies Adam Langer as the head of the New York office

of Legis, and exclusively provides a United States based mobile telephone number to contact Mr.

Langer:




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                    PAGE |21
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 22 of 47




See “Adam Langer – Jowers | Vargas,” available at https://www.evanjowers.com/adam-langer/

(last accessed March 13, 2019).

88.    The evanjowers.com website identifies Alexis Lamb as a recruiter for Legis, provides a

United States based phone number to contact Ms. Lamb, and states Ms. Lamb works out of New

York and South Florida:




See “Alexis Lamb – Jowers | Vargas,” available at https://www.evanjowers.com/alexis-lamb/

(last accessed March 13, 2019).

89.    In 2018, employees of Legis, including Jowers and Vargas, attended the annual National

Association for Law Placement (NALP), to promote Legis US based recruiting business. Exhibit

B at ¶¶ 14. 15, Exhibit B-9.

90.    Legis is registered to attend the 2019 NALP conference in the United States.



PLAINTIFF’S SECOND AMENDED COMPLAINT                                                  PAGE |22
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 23 of 47




                                PERSONAL JURISDICTION

                                            Jowers:

91.     The 2012 Forgivable Loan Agreements provides that “[v]enue for any disputes arising

from or related to [the Forgivable Loan Agreement] shall lie solely, and is convenient, in Travis

County, Texas.”




Exhibit 4, p. 4.

92.     This is a mandatory venue/forum selection clause. By submitting to venue in Travis

County, Texas, Jowers waived challenges to personal jurisdiction in the courts of Travis County,

including the Federal District Court for the Western District of Texas, Austin Division, which is

the Court Jowers removed this action to after it was originally filed in state court in Travis

County, Texas.

93.     The Revolving Loan Agreement provides that all actions related to the Revolving Loan

Agreements shall be brought exclusively in Travis County, Texas:




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                     PAGE |23
          Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 24 of 47




Exhibit 6, pp. 42-43. This is a mandatory venue/forum selection clause. By agreeing to this

forum/venue selection clause, Jowers has waived challenges to personal jurisdiction in this

Court.

94.      The Jowers Agreement provides that Jowers “agrees to the exclusive personal jurisdiction

and venue of any court in Travis County, Texas and waives any defense thereto.”:




Exhibit 1 at § 13. By agreeing to this clause, Jowers has waived personal jurisdiction in this

Court.

95.      Based on Jowers’ submission of personal jurisdiction and venue in the Jowers

Agreement, the 2012 Forgivable Loan, and the Revolving Loan Agreement, this Court has

personal jurisdiction over Jowers.

                                          Vinokurova:

96.      The Vinokurova Agreement provides that Vinokurova “agrees to the exclusive personal

jurisdiction and venue of any court in Travis County, Texas and waives any defense thereto.”:




Exhibit 2 at § 13. By agreeing to this clause, Vinokurova has waived personal jurisdiction in this


PLAINTIFF’S SECOND AMENDED COMPLAINT                                                      PAGE |24
          Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 25 of 47




Court.

97.      Based on Vinokurova’s submission of personal jurisdiction and venue in the Vinokurova

Agreement, this Court has personal jurisdiction over Vinokurova.

                                                    Legis:

98.      Based on Legis’ contact with the United States, the Court has personal jurisdiction over

Legis pursuant to Rule 4(k)(2).

99.      Rule 4(k)(2) “provides for service of process and personal jurisdiction in any district

court for cases arising under federal law where the defendant has contacts with the United States

as a whole sufficient to satisfy due process concerns and the defendant is not subject to

jurisdiction in any particular state.” Adams v. Unione Mediterranea Di Sicurta, 364 F.3d 646,

650 (5th Cir. 2004).

100.     Rule 4(k)(2) states that, for a claim arising under federal law, “serving a summons or

filing a waiver of service establishes personal jurisdiction over a defendant if: (A) the defendant

is not subject to jurisdiction in any state’s courts of general jurisdiction; and (B) exercising

jurisdiction is consistent with the United States Constitution and laws.” Fed. R. Civ. P. 4(k)(2).

101.     Thus, to assert jurisdiction under Rule 4(k)(2), the Court must find that (1) Plaintiffs’

claim arises under federal law; (2) Defendant is not subject to jurisdiction in any state’s courts of

general jurisdiction; and (3) exercising jurisdiction does not offend the Constitution. Each of

these three provisions is satisfied in this case.

102.     MWK asserts a federal cause of action arising under the Federal Defense of Trade Secrets

Act. This satisfies the first prong of the analysis.

103.     Legis does not have “continuous and systematic general business contacts” with Texas or

any other state, such that it would be generally subject to jurisdiction of the courts of any state.




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                           PAGE |25
          Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 26 of 47




104.     Based on its statements, representations, and actions, Legis is not subject to jurisdiction

in any state’s courts of general jurisdiction. This satisfies the second prong of the analysis.

105.     Exercising jurisdiction over Legis does not offend the Constitution because, first,

MWK’s alleged injuries arise from and are directly connected with Legis’ deliberate contacts

with the United States and, second, Legis had minimum contacts with the United States such that

exercise of jurisdiction over Legis comports with “traditional notions of fair play and substantial

justice.” International Shoe Co. v. Wash., 66 S. Ct. 154, 158 (1945).

                Legis Has Extensive and Deliberate Contacts with The United States

106.     Legis was formed by Vargas as a Hong Kong company on November 21, 2016. Exhibit

D ¶ 2.

107.     Almost immediately after its creation, Legis recruited and began coordinating with

Jowers to join Legis with the plan to exploit MWK’s confidential, proprietary, and trade secret

information (“MWK’s Trade Secrets”). Id., ¶ 3.

108.     Vargas was once a candidate of MWK and was aware that MWK was a Texas based

company, operated out of Austin, Texas, and maintained MWK’s Trade Secrets. Id., ¶ 4.

109.     Jowers is a US citizen and maintains a residence in Florida. Id., ¶ 5.

110.     Jowers and Vargas conspired together under the establishment of Legis to use and exploit

MWK’s Trade Secrets to interfere with MWK’s existing and prospective relationships in an

effort to obtain commissions for the placement of US based candidates of which MWK had

developed confidential business relationships. Id., ¶ 18.

111.     On December 16, 2016, Jowers terminated his employment with MWK. Id., ¶ 6.

112.     He brought MWK’s Trade Secrets to Legis both before and after resigning. Id., ¶ 18.

113.     As part of the plan to exploit MWK’s Trade Secrets, in November 2016, Legis




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                              PAGE |26
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 27 of 47




established the web domain “evanjowers.com” (“the Domain”) as a portal for US based attorneys

to interface with Legis. Id., ¶ 8.

114.    Legis’ contact address for the registration of the Domain in Metairie, Louisiana. Id., ¶ 9.

115.    The DNS records for the Domain show the Domain is hosted in Mountainview,

California by Google Cloud Services. Id., ¶ 10.

116.    The Domain hosts an English-language website with several pages promoting services to

US attorneys. Id., ¶ 11.

117.    With this website, Legis advertises to US based associates, counsel, and partners for

placement in Asia. (“[Jowers] has made well over 200 US associate, counsel and partner

placements in Asia.”). Id.

118.    The website includes contact information for Legis using an area code based in

Massachusetts (“(505) 965-1000”). Id., ¶ 12.

119.    Jowers, an employee of Legis, regularly returns to Florida to attend conferences, where

he recruits candidates on behalf of Legis. Id., ¶ 14. Jowers, Vargas, and other representatives of

Legis have also attended an annual trade conference in Florida. Id., ¶ 15. At the recent

conference in April 2018, Legis operated a display booth and marketed to MWK’s candidates

and clients in the US. Id., ¶ 15.

120.    Although Legis does not operate any regular and established place of business in the US,

Legis does have a representative who is based in New York and Boston. Id., ¶ 16. (“Jason

Cunningham (JD, Harvard '06) is our New York and Boston based lateral move specialist

focusing on partner, counsel, and associate moves across all major U.S. legal markets.”). Id.

121.    According to the website “[Mr. Cunningham] is always available to meet candidates in-

person in any major U.S. market and frequently travels to large European markets as well to




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                         PAGE |27
             Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 28 of 47




meet candidates.” Id.

122.    Although Legis avails itself of the benefits of the US, according to the New York

Secretary of State, the Massachusetts Secretary of State, the California Secretary of State, and

the Texas Secretary of State, Legis is not registered to do business in any of these jurisdictions.

Id., ¶ 17.

123.    Based on Legis’ extensive and deliberate continuous activities in the US, Legis has

established sufficient minimum contacts with the US such that being “haled into court” here

should be no surprise.

                 Exercise Of Jurisdiction Over Legis Comports With Traditional Notions Of Fair
                 Play And Substantial Justice

124.    Having established purposeful availment by Legis of the privilege of doing business with

the United States, the burden of proof shifts to Legis to show that the assertion of jurisdiction is

unfair and unreasonable. Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208, 215 (5th Cir. 1999).

125.    To the extent that Rule 4(k)(2) serves as the basis for exercise of jurisdiction over Legis,

the analysis revolves around whether the exercise of jurisdiction by any US court is fair and

reasonable. In all these actions, exercise of personal jurisdiction over Legis by this Court is fair

and reasonable with or without use of Rule 4(k)(2).

126.    In deciding whether it is fair and reasonable to require a nonresident defendant to litigate

in a forum, a court must consider several factors: (1) the burden on the nonresident defendant;

(2) the interests of the forum state; (3) the plaintiff's interest in securing relief; (4) the interstate

judicial system's interest in obtaining the most efficient resolution of controversies; and (5) the

shared interest of the several states in furthering fundamental substantive social policies. Central

Freight Lines Inc. v. APA Transport Corp., 322 F.3d 376, 384 (5th Cir. 2003) (citing Burger

King, 105 S. Ct. at 2185, and Asahi Metal Industry Co., Ltd. v. Superior Court of California,


PLAINTIFF’S SECOND AMENDED COMPLAINT                                                             PAGE |28
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 29 of 47




Solano County, 107 S. Ct. 1026, 1033 (1987)).

127.   While litigation in the US may be inconvenient for Legis, MWK could be equally

inconvenienced if required to litigate in Hong Kong. As demonstrated above, Legis

representatives are at work in the US all the time, and Legis’ sole director and shareholder,

Vargas, has traveled to the US on at least one occasion this year on business.

128.   There is no indication as to why litigation in the US or Texas is especially burdensome to

Legis. Texas has an interest in this case because it involves a Texas business whose trade secrets

were misappropriated, and the effects of Legis’ actions were felt in Texas.

129.   Exercising personal jurisdiction over Legis in this case does not offend traditional notions

of fair play and substantial justice in light of Texas’ and the interest in the case. Wien Air Alaska,

195 F.3d at 215.

130.   Because MWK has asserted a federal cause of action, Legis is not subject to jurisdiction

in any state’s courts of general jurisdiction, and exercising jurisdiction over Legis does not

offend the Constitution, this Court has jurisdiction over Legis under Rule 4(k)(2).

                                              Vargas:

131.   The Court has jurisdiction over Vargas because 1) Legis is the alter ego of Vargas; 2)

Legis was formed and has been used for illegal purposes in violation of 18 U.S.C. §§1831 et.

seq.; and 3) Legis has been used as a sham to perpetrate a fraud. Especially in view of the lower

standard applied to cases in which a plaintiff seeks attribution of contacts to a defendant rather

than to pierce the veil for liability on the claims, this case is not even close. See Patin v.

Thoroughbred Power Boats Inc., 294 F.3d at 653.

132.   Legis is the alter ego of Vargas because, 1) Vargas owns all the stock in Legis and exerts

complete control over Legis; 2) Legis’s office in Hong Kong is Vargas’s office, so there is no




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                          PAGE |29
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 30 of 47




“separate headquarters”; 3) Vargas is the only officer, director, and shareholder of Legis; 4)

Vargas consistently has failed to follow corporate formalities; 5) Vargas, as the sole

decisionmaker at Legis by his and Jowers’s own admission, exercises complete control and

authority over general policy at Legis; and, finally, 6) Vargas, as the sole decisionmaker for the

company, exercises control over daily operations.

133.   As the sole shareholder, director and officer of Legis, Vargas formed Legis as a Hong

Kong private company limited by shares on November 26, 2016. Exhibit B ¶ 2; Exhibit A ¶ 6.

He has maintained sole ownership since. Id. As Vargas has admitted and Jowers has trumpeted

as if it were helpful to his case, Vargas is the “sole officer and owner” of Legis. Exhibit B ¶ 2;

Exhibit A ¶¶ 2, 6, 10. While sole ownership of the stock of a corporate entity is not, by itself,

sufficient to permit a court to fuse the contacts of the corporation with that of its owner, this is a

factor in favor of imputing jurisdictional contacts to Vargas.

134.   In addition to having admitted to being the sole owner of Legis, Vargas was the sole

incorporator of the entity, and began failing to observe formalities immediately. He and Jowers

operated their business as the “Jowers Vargas” recruiting firm from November 21, 2016 until

June 26, 2018, without filing a trade name registration in Hong Kong connecting Legis to

“Jowers Vargas,” as was required under Hong Kong Law. Exhibit D ¶ 13. Failing to put a

physical address on their website was helpful in avoiding service, but it was not legal. It was

only after they made the required branch office filing that their Hong Kong office address could

be identified. Exhibit D ¶ 13. While operating as “Jowers Vargas,” Vargas, along with his co-

conspirators, Jowers and Vinokurova, took various specific steps that harmed MWK in violation

of its rights. During this time, the only publicly known trade name for their business was Jowers

Vargas, which if anything was a partnership. For the purposes of negotiating contracts with




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                          PAGE |30
           Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 31 of 47




clients, however, Jowers and Vargas used the Legis entity, and Jowers signed for Legis. Exhibit

D ¶ 25. Following notification by counsel for MWK that Legis had failed to comply with Hong

Kong law by filing of its trade name, Legis filed a trade name certificate in Hong Kong on June

26, 2018, linking Legis to “Jowers Vargas” for the first time and providing, for the first time, a

local address for the business in Hong Kong. Vargas and Legis have also failed to comply with

the requirement to obtain a license to operate an employment agency in Hong Kong. Exhibit D ¶

25.

135.      The contacts of Legis to the United States should also be imputed to Vargas because he is

being sued for his OWN conduct, not just for the conduct of Legis. His actions in assisting with

the theft of MWK property in violation of 18 U.S.C. §§ 1831 et. seq. were illegal. Because Legis

was used for illegal activity, Vargas is not entitled to the protections of the fiduciary shield. As is

clear from the evidence available simply from the website located at evanjowers.com, the

business Jowers and Vargas run is nothing more than a charade designed to separate Jowers from

direct liability to MWK. The domain name itself is telling, but the bio of Vargas says he

“decided to join Evan’s team.” Exhibit D ¶ 27. To the extent that he seeks to hide behind Legis

as means of avoiding the jurisdiction of the Court, black letter law makes doing so impossible for

Vargas. If Legis is amenable to jurisdiction of this Court, then so is Vargas.

                                     COUNT I
                      FEDERAL TRADE SECRET MISAPPROPRIATION

136.      Plaintiff re-alleges each allegation contained in the above Paragraphs, as if fully set forth

herein.

137.      MWK is the owner of trade secret information, including financial, business, and

economic information, that is tangible or intangible and that was and is stored, managed,

maintained, and secured on its computer systems and within business records in its offices in the


PLAINTIFF’S SECOND AMENDED COMPLAINT                                                           PAGE |31
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 32 of 47




state of Texas. MWK also owns trade secrets consisting of confidential, proprietary information

about MWK candidates’ desires to change employer, their preferences regarding any possible

change of employer, such as their compensation expectations, their personal situations, etc.

MWK also owns trade secrets consisting of confidential, proprietary information about clients of

MWK, such as the types of candidate they want to hire, their proclivities related to negotiations,

hiring, “secret” financial information, vulnerabilities, etc. While some relevant information about

MWK’s clients and candidates is available to any member of the public who cares to look at

publicly available information, vast amounts of the most valuable information becomes known to

MWK only through the efforts of its employees and other agents, including its recruiters’

conversations with clients and candidates about their wants and desires. The clients and

candidates who provide MWK with the information that constitutes its trade secrets do so

because of MWK’s perceived place in the market for attorney hiring at the top employers

worldwide, because of MWK’s large investment in promoting its name to the top attorneys

worldwide, and because of a perception that valuable, secret information provided to MWK is

being delivered to professionals who will keep it confidential.

138.   MWK uses efforts that are reasonable under the circumstances to protect its trade secret

information. MWK’s databases, maintained from its headquarters in Austin, Texas, are password

protected and utilize the latest security technology. Each employee and contractor of MWK is

subject to confidentiality agreements, and MWK protects its trade secret information when

necessary through legal action.

139.   The value of the MWK trade secret information is that it is not generally known to or

readily ascertainable using proper means by other persons not with MWK who can derive similar

economic benefit from this information. To ascertain the trade information that MWK possesses




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                       PAGE |32
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 33 of 47




would require a competitor to hold a similar market position to MWK, an effort that typically

would involve years of effort and many thousands or millions of dollars in well-allocated

marketing dollars, salaries, etc. Only by improperly utilizing MWK trade secret information

obtained by improper means have Jowers, Vinokurova, Vargas, and Legis managed to, make

multiple matches of candidates and clients they would not otherwise have made.

140.   As the employer of recruiters who operate around the world as agents of MWK to gather

proprietary information that constitutes its trade secrets, MWK also is responsible for

maintaining the MWK databases that reside in Texas and contain much of the relevant trade

secret information owned by MWK.

141.   MWK’s trade secrets are extremely valuable to MWK, and the company’s business

model, market position, and profits depend on the preservation of their secrecy. Anyone

possessing MWK’s trade secrets who uses them for the benefit of anyone other than MWK

would harm MWK by doing so.

142.   Jowers, Vargas, Legis, and Vinokurova, with knowledge that they were doing so by

improper means in violation of their contractual and legal duties, acquired MWK trade secret

information for the express purpose of converting it to their own use.

143.   Jowers, Vargas, Legis, and Vinokurova disclosed or used trade secret information of

MWK without any express or implied consent of MWK. Further, Jowers and Vinokurova knew

or had reason to know that the trade secret information of MWK possessed by them had been

acquired under circumstances giving rise to a duty to maintain the secrecy of the trade secret and

limit the use of the trade secret information to the sole purpose of benefitting MWK.

144.   In particular, Jowers and Vinokurova accessed the business records of MWK stored at its

offices in Austin, Texas and acquired MWK’s trade secret information. Jowers, Vargas, Legis,




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                      PAGE |33
           Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 34 of 47




and Vinokurova improperly used this trade secret information to place candidates with law firms

with the intent to deprive MWK of benefit and income from this trade secret information.

145.      MWK has been harmed and damaged by the misappropriation of its trade secret

information by Jowers, Vargas, Legis, and Vinokurova.

                                      COUNT II
                        TEXAS TRADE SECRET MISAPPROPRIATION

146.      Plaintiff re-alleges each allegation contained in the above Paragraphs, as if fully set forth

herein.

147.      MWK is the owner of trade secret information, including financial, business, and

economic information, that is tangible or intangible and that was and is stored, managed,

maintained, and secured on its computer systems and within business records in its offices in the

state of Texas. MWK also owns trade secrets consisting of confidential, proprietary information

about MWK candidates’ desires to change employer, their preferences regarding any possible

change of employer, such as their compensation expectations, their personal situations, etc.

MWK also owns trade secrets consisting of confidential, proprietary information about clients of

MWK, such as the types of candidate they want to hire, their proclivities related to negotiations,

hiring, “secret” financial information, vulnerabilities, etc. While some relevant information about

MWK’s clients and candidates is available to any member of the public who cares to look at

publicly available information, vast amounts of the most valuable information becomes known to

MWK only through the efforts of its employees and other agents, including its recruiters’

conversations with clients and candidates about their wants and desires. The clients and

candidates who provide MWK with the information that constitutes its trade secrets do so

because of MWK’s perceived place in the market for attorney hiring at the top employers

worldwide, because of MWK’s large investment in promoting its brands to the top attorneys


PLAINTIFF’S SECOND AMENDED COMPLAINT                                                           PAGE |34
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 35 of 47




worldwide, and because of a perception that valuable, secret information provided to MWK is

being delivered to professionals who will keep it confidential.

148.   MWK uses efforts that are reasonable under the circumstances to protect its trade secret

information. MWK’s databases, maintained from its headquarters in Austin, Texas, are password

protected and utilize the latest security technology. Each employee and contractor of MWK is

subject to confidentiality agreements, and MWK protects its trade secret information when

necessary through legal action.

149.   The value of the MWK trade secret information is that it is not generally known to or

readily ascertainable using proper means by other persons not with MWK who can derive similar

economic benefit from this information. To ascertain the trade information that MWK possesses

would require a competitor to hold a similar market position to MWK, an effort that typically

would involve years of effort and many thousands or millions of dollars in well-allocated

marketing dollars, salaries, etc. Only by improperly utilizing MWK trade secret information

obtained by improper means have Jowers, Vinokurova, Vargas, and Legis managed to, make

multiple matches of candidates and clients they would not otherwise have made.

150.   As the employer of recruiters who operate around the world as agents of MWK to gather

proprietary information that constitutes its trade secrets, MWK also is responsible for

maintaining the MWK databases that reside in Texas and contain much of the relevant trade

secret information owned by MWK.

151.   MWK’s trade secrets are extremely valuable to MWK, and the company’s business

model, market position, and profits depend on the preservation of their secrecy. Anyone

possessing MWK’s trade secrets who uses them for the benefit of anyone other than MWK

would harm MWK by doing so.




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                    PAGE |35
           Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 36 of 47




152.      Jowers, Vinokurova, Vargas, and Legis, individually and in cooperation with each other,

have misappropriated, used, and/or disclosed MWK trade secrets both before and after

termination of the employment of Jowers and Vinokurova by MWK. They did so in violation of

a confidential or contractual relationship with MWK and/or after acquiring MWK trade secrets

after notice that such disclosure was improper.

153.      Jowers and Vinokurova themselves, and in cooperation with Vargas and Legis, have used

and/or disclosed MWK trade secrets after acquiring them by improper means. They have

wrongfully used MWK’s trade secrets to place candidates with clients of MWK. Defendants’

individual and cooperative current and/or intended unlawful misappropriation of trade secrets is

wrongful.

154.      MWK has been and/or will be damaged by Defendants’ misappropriation of its trade

secrets, and has suffered actual, incidental, and consequential damages, as well as injury that is

difficult or impossible to measure by any certain pecuniary standard.

                                     COUNT III
                                BREACH OF CONTRACT
                           EMPLOYMENT AGREEMENT - JOWERS

155.      Plaintiff re-alleges each allegation contained in the above Paragraphs, as if fully set forth

herein.

156.      While employed by MWK, Jowers agreed to work exclusively for MWK.

          4.4 The Employee shall not engage in any other business activities in competition
          with the Company’s personnel placement service business and shall not engage in
          any activity related to the personnel placement service business other than in
          benefit of the Company.

Exhibit 1 at p. 3.

157.      While still employed by MWK, Jowers, by his own admission, breached this agreement

by submitting candidates through Vargas. This breach was material and caused MWK damage in


PLAINTIFF’S SECOND AMENDED COMPLAINT                                                           PAGE |36
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 37 of 47




the amount of the commissions for the placement of the MWK Candidates.

158.   Additionally, during his time as an employee of MWK, Jowers was subject to a valid

contract of employment containing restrictive covenants. The restrictive covenants were

expressly enforceable by the assignees and/or successors of Jowers’s original employer, Kinney

Recruiting L.P. The restrictive covenants have been validly assigned to MWK.

159.   The Jowers employment agreement was a valid and enforceable contract from the date of

its execution and remained valid and enforceable upon the date of termination of Jowers’s

employment with MWK. Jowers was provided with compensation in the form of salary and

commissions. In addition, MWK provided a large marketing budget promoting its recruiters,

training, internal referrals, etc. Jowers was the beneficiary of a dramatic amount of notoriety and

success as a result of the resources allocated to him by MWK. In exchange, he was expected to

contribute to MWK by working with clients and candidates using the MWK proprietary

information to place those candidates and obtain fees, while contributing to the growth and

development of MWK.

160.   In conjunction with his employment with MWK, Jowers obtained confidential,

proprietary information about MWK candidates’ desires to change employer, their preferences

regarding any possible change of employer, such as their compensation expectations, their

personal situations, etc. Likewise, Jowers obtained a large amount of confidential, proprietary

information about clients of MWK, such as the types of attorney they want to hire, their

proclivities related to negotiations, “secret” financial information, vulnerabilities, etc. While

some relevant information about MWK’s clients and candidates is available to any member of

the public who cares to look, vast amounts of valuable information become known to MWK only

through the efforts of its recruiters, their conversations with attorneys, interviews that are granted




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                          PAGE |37
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 38 of 47




to its candidates, offer letters that are received for candidates, deals that are negotiated, closed,

etc. By its very nature, the value of MWK’s proprietary and confidential information is highest

when it is fresh and diminishes over time. Effective use of MWK proprietary information begets

acquisition not only of placement fees but also of additional proprietary information. MWK and

its recruiters are experts at obtaining and effectively using the MWK confidential proprietary

information gleaned by each placement.

161.   Some proprietary information known to MWK about its clients and candidates is so

sensitive that it must be protected forever in order to protect the legitimate business interests of

MWK. Other proprietary information immediately loses most of its value upon the occurrence of

a certain event. For example, proprietary and confidential information about what a certain client

and candidate are seeking, and that they are a match for each other, loses all almost all its value

once a candidate accepts a position with a client. Nevertheless, certain aspects of the confidential

information learned in the negotiation of an employment arrangement between a client and a

candidate might need to remain confidential and proprietary information forever so as to protect

MWK’s business interests.

162.   The restrictive covenants contained in MWK’s employment agreement with Jowers were

limited in scope and narrowly tailored in terms of the time, area, and line of business they

covered in order to protect legitimate business interests of MWK as they function in the business

environment occupied by MWK.

163.   Prior to and following his termination of employment, Jowers provided and is still

providing services to Vargas and Legis in a position that has substantially the same functions

and/or responsibilities as the position occupied while at MWK at the time of his resignation.

Jowers has revealed MWK proprietary information without authorization, and he has placed and




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                         PAGE |38
           Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 39 of 47




continues to place and attempt to place candidates he is contractually prohibited from placing

and clients for whom he is contractually prohibited from serving.

164.      Without MWK’s consent, Jowers has violated the restrictive covenants contained in his

employment agreement and outlined above, and Jowers has failed to perform his affirmative

obligations. Jowers has materially breached the provisions of his employment agreement as

outlined above.

165.      As a direct and proximate result of Jowers’s breach of the obligations of confidentiality,

non-solicitation contained in the Jowers Employment Agreement, MWK has suffered damages.

166.      MWK and each of its relevant subsidiaries, predecessors, or related parties who were

direct employers of Jowers has performed in every material way required of them under the

terms of the Jowers Employment Agreement.

167.      But for Jowers’s promises and covenants contained in the Jowers Employment

Agreement, MWK would not have disclosed MWK’s trade secret information to Jowers.

                                    COUNT IV
                               BREACH OF CONTRACT
                        EMPLOYMENT AGREEMENT - VINOKUROVA

168.      Plaintiff re-alleges each allegation contained in the above Paragraphs, as if fully set forth

herein.

169.      During her time as an employee of MWK, Vinokurova was subject to a valid contract of

employment containing restrictive covenants. The restrictive covenants were expressly

enforceable by the assignees and/or successors of Vinokurova’s original employer, Kinney

Recruiting L.P. The restrictive covenants have been validly assigned to MWK.

170.      The Vinokurova employment agreement was a valid and enforceable contract from the

date of its execution and remained valid and enforceable upon the date of termination of



PLAINTIFF’S SECOND AMENDED COMPLAINT                                                           PAGE |39
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 40 of 47




Vinokurova’s employment with MWK. Vinokurova was provided with compensation in the form

of salary and commissions. In addition, MWK provided a large marketing budget promoting its

recruiters, training, internal referrals, etc. Vinokurova was the beneficiary of a dramatic amount

of notoriety and success as a result of the resources allocated to her by MWK. In exchange, he

was expected to contribute to MWK by working with clients and candidates using the MWK

proprietary information to place those candidates and obtain fees, while contributing to the

growth and development of MWK.

171.   In conjunction with her employment with MWK, Vinokurova obtained confidential,

proprietary information about MWK candidates’ desires to change employer, their preferences

regarding any possible change of employer, such as their compensation expectations, their

personal situations, etc. Likewise, Vinokurova obtained a large amount of confidential,

proprietary information about clients of MWK, such as the types of attorney they want to hire,

their proclivities related to negotiations, “secret” financial information, vulnerabilities, etc. While

some relevant information about MWK’s clients and candidates is available to any member of

the public who cares to look, vast amounts of valuable information become known to MWK only

through the efforts of its recruiters, their conversations with attorneys, interviews that are granted

to its candidates, offer letters that are received for candidates, deals that are negotiated, closed,

etc. By its very nature, the value of MWK’s proprietary and confidential information is highest

when it is fresh and diminishes over time. Effective use of MWK proprietary information begets

acquisition not only of placement fees but also of additional proprietary information. MWK and

its recruiters are experts at obtaining and effectively using the MWK confidential proprietary

information gleaned by each placement.

172.   Some proprietary information known to MWK about its clients and candidates is so




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                           PAGE |40
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 41 of 47




sensitive that it must be protected forever in order to protect the legitimate business interests of

MWK. Other proprietary information immediately loses most of its value upon the occurrence of

a certain event. For example, proprietary and confidential information about what a certain client

and candidate are seeking, and that they are a match for each other, loses all almost all its value

once a candidate accepts a position with a client. Nevertheless, certain aspects of the confidential

information learned in the negotiation of an employment arrangement between a client and a

candidate might need to remain confidential and proprietary information forever so as to protect

MWK’s business interests.

173.   The restrictive covenants contained in MWK’s employment agreement with Vinokurova

were limited in scope and narrowly tailored in terms of the time, area, and line of business they

covered in order to protect legitimate business interests of MWK as they function in the business

environment occupied by MWK.

174.   Prior to and following her termination of employment, Vinokurova provided and is still

providing services to Vargas and Legis in a position that has substantially the same functions

and/or responsibilities as the position occupied while at MWK at the time of her resignation.

Vinokurova has revealed MWK proprietary information without authorization, and he has placed

and continues to place and attempt to place candidates he is contractually prohibited from

placing and clients for whom he is contractually prohibited from serving.

175.   Without MWK’s consent, Vinokurova has violated the restrictive covenants contained in

her employment agreement and outlined above, and Vinokurova has failed to perform her

affirmative obligations. Vinokurova has materially breached the provisions of her employment

agreement as outlined above.

176.   As a direct and proximate result of Vinokurova’s breach of the obligations of




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                        PAGE |41
          Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 42 of 47




confidentiality, non-solicitation contained in the Vinokurova Employment Agreement, MWK

has suffered damages.

177.     MWK and each of its relevant subsidiaries, predecessors, or related parties who were

direct employers of Vinokurova has performed in every material way required of them under the

terms of the Vinokurova Employment Agreement.

178.     But for Vinokurova’s promises and covenants contained in the Vinokurova Employment

Agreement, MWK would not have disclosed MWK’s trade secret information to Vinokurova.

179.     In conjunction with her employment with MWK, Vinokurova executed written

confidentiality and non-competition agreements which prohibit certain competitive activities and

the disclosure or use of MWK’s confidential and trade secret information. Vinokurova provided

and is still providing services to Vinokurova, Vargas, and Legis in a position that has

substantially the same functions and/or responsibilities as the position occupied while at MWK

at the time of her resignation. Vinokurova has placed and is now attempting to place candidates

she is contractually prohibited from placing, and to work with clients of MWK for whom she is

contractually prohibited from providing services.

180.     Without MWK’s consent, Vinokurova has violated the restrictive covenants contained in

her employment agreement and outlined above, and Vinokurova has failed to perform her

affirmative obligations. Vinokurova has breached the provisions of the Agreements as outlined

above.

181.     As a direct and proximate result of Vinokurova’s breach, MWK has suffered damages.

182.     MWK and each of its relevant subsidiaries, predecessors, or related parties who were

direct employers of Vinokurova has performed in every material way required of it under the

terms of the Vinokurova employment agreement.




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                     PAGE |42
           Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 43 of 47




183.      But for Vinokurova’s promises and covenants, MWK would not have disclosed MWK’s

trade secret information to Vinokurova.

                                           COUNT V
                                    BREACH OF CONTRACT
                                   LINE OF CREDIT - JOWERS

184.      Plaintiff re-alleges each allegation contained in the above Paragraphs, as if fully set forth

herein.

185.      On or about November 1, 2012, Jowers executed a loan agreement and related

promissory note payable to Counsel Unlimited LLC. This debt was later assigned to MWK.

186.      The loan agreement and promissory note are valid and are each governed by Texas law.

187.      MWK tendered the loan amounts to Jowers as required by the loan agreement.

188.      MWK is the owner and holder of the promissory note.

189.      MWK has performed or tendered performance according to the note, and all conditions

precedent have been satisfied.

190.      As of the date of his resignation, there was $48,535.98 in balance outstanding under the

Jowers Line of Credit.

191.      Jowers breached the terms of the note by failing to repay it when it was due in full.

192.      After applying all offsets, payments and credits, the balance of $61,371.05 was due and

owing on the note as of June 29, 2018.

193.      MWK has been damaged as a result of Jowers’s breach in the amount of $61,371.05.

                                          COUNT VI
                                     BREACH OF CONTRACT
                                        LOAN - JOWERS

194.      Plaintiff re-alleges each allegation contained in the above Paragraphs, as if fully set forth

herein.



PLAINTIFF’S SECOND AMENDED COMPLAINT                                                              PAGE |43
           Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 44 of 47




195.      On or about January 29, 2012, Jowers executed a loan agreement and related promissory

note payable (the “2012 Forgivable Loan”) to Recruiting Partners G.P., Inc. d/b/a Kinney

Recruiting, Inc. This debt was later assigned to MWK.

196.      The loan agreement and promissory note are valid and are each governed by Texas law.

197.      MWK tendered the loan amounts to Jowers as required by the loan agreement.

198.      MWK is the owner and holder of the promissory note.

199.      MWK has performed or tendered performance according to the note, and all conditions

precedent have been satisfied.

200.      As of the date of his resignation, there was $24,552.17 owed to MWK by Jowers under

the 2012 Forgivable Loan.

201.      Jowers breached the terms of the note by failing to repay it when it was due in full.

202.      After applying all offsets, payments and credits, the balance of $24,603.47 was due and

owing on the note as of June 29, 2018.

203.      MWK has been damaged as a result of the Jowers’s breach in the amount of $24,603.47;

                                       CIVIL CONSPIRACY

204.      Plaintiff re-alleges each allegation contained in the above Paragraphs, as if fully set forth

herein.

205.      Defendants have together embarked upon a deliberate scheme to conspire against MWK

to usurp MWK’s rights and opportunities, as alleged in Counts I-VI above.

206.      They did so, by their own admission, in order to quickly establish a new recruiting

company in Asia where MWK had taken years to establish its own position through hard work.

207.      The Defendants, on information and belief, established a meeting of the minds during the

course of 206 that they would, together, take over MWK’s market position and harm MWK.




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                              PAGE |44
         Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 45 of 47




208.   As alleged in Counts I-VI, the Defendants engaged in multiple, overt unlawful acts in

order to accomplish their goals.

209.   The proximate result of the Defendants’ actions was to harm MWK and cause it grave

economic damage.

                   EXEMPLARY DAMAGES AND ATTORNEYS FEES

210.   The conduct of Defendants as specified above, was willful and intentional, and was

performed in conscious disregard of MWK’s rights. MWK is entitled to recover exemplary

damages against Defendants in an amount to be determined by the trier of fact.

211.   By Jowers’s admission, his and Vinokurova’s misappropriation of Plaintiff’s trade secrets

was willful, was done with the intent of harming MWK, and was done with complete

indifference to Plaintiff’s rights. Plaintiff's damages resulted from Jowers’s willful and malicious

misappropriation of Plaintiff's trade secrets, which entitles Plaintiff to exemplary damages and

attorneys fees under Texas Civil Practice & Remedies Code section 134A.004(b); 134A.005 and

the Federal Defense of Trade Secrets Act 18 U.S.C. 1836.

                                    PRAYER FOR RELIEF

       MWK respectfully requests the Court enter judgment against Defendants:

       1.      declaring that Jowers, Vinokurova, Vargas, and Legis misappropriated trade

               secrets under the Federal Defense of Trade Secrets Act;

       2.      awarding MWK its damages suffered as a result of Defendants’ violation of the

               Federal Defense of Trade Secrets Act;

       3.      declaring that Jowers, Vinokurova, Vargas, and Legis misappropriated trade

               secrets under the Texas Uniform Trade Secrets Act.




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                        PAGE |45
       Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 46 of 47




      4.    awarding reasonable damages suffered for suffered as a result of Defendants’

            violation of the Texas Uniform Trade Secrets Act;

      5.    declaring that Jowers breached the employment agreement with MWK.

      6.    awarding MWK its damages suffered as a result of Jowers breach of the

            employment with MWK;

      7.    declaring that Vinokurova breached the employment agreement with MWK;

      8.    awarding MWK its damages suffered as a result of Vinokurova’s breach of the

            employment with MWK;

      9.    declaring that Jowers breached the Revolving Loan Agreement;

      10.   awarding MWK its damages for Jowers’s breach of the Revolving Loan

            Agreement;

      11.   declaring that Jowers breached the 2012 Forgivable Loan Agreement;

      12.   awarding MWK its damages for Jowers’s breach of the 2012 Forgivable Loan

            Agreement;

      13.   declaring that Jowers, Vinokurova, Vargas, and Legis are jointly and severally

            liable as the result of having formed a civil conspiracy to misappropriate the trade

            secrets of MWK under the Federal Trade Secrets Act and the Texas Uniform

            Trade Secrets Act;

      14.   awarding MWK exemplary damages as a result of Defendants’ willful and

            intentional acts;

      15.   awarding MWK its costs, attorneys’ fees, expenses, and interest; and

      16.   granting MWK such further relief as the Court finds appropriate.




PLAINTIFF’S SECOND AMENDED COMPLAINT                                                    PAGE |46
       Case 1:18-cv-00444-RP Document 80 Filed 03/25/19 Page 47 of 47




                                    JURY DEMAND

      MWK demands trial by jury under Fed. R. Civ. P. 38.



Dated: March 22, 2019                           Respectfully Submitted

                                                /s/ Robert E. Kinney
                                                Robert E. Kinney (pro hac vice)
                                                Texas State Bar No. 00796888
                                                Robert@KinneyRecruiting.com

                                                Robert E. Kinney
                                                824 West 10th Street, Suite 102
                                                Austin, Texas 78701
                                                Tel: (512) 636-1395


                                                Raymond W. Mort, III
                                                Texas State Bar No. 00791308
                                                raymort@austinlaw.com

                                                THE MORT LAW FIRM, PLLC
                                                106 E. Sixth Street, Suite 900
                                                Austin, Texas 78701
                                                Tel/Fax: (512) 865-7950

                                                ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S SECOND AMENDED COMPLAINT                                              PAGE |47
